Citation Nr: 1039740	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-38 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from January 1973 to July 
1973.   

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The Veteran served during a period of war for 90 days or 
more; moreover, it also appears he meet the annual income and net 
worth requirements for pension.  

2.  The Veteran has been in receipt of Supplemental Security 
Income benefits since 1997; as such, he is considered disabled as 
determined by the Commissioner of Social Security.  


CONCLUSION OF LAW

The criteria are met for a permanent and total disability rating 
for nonservice- connected disability pension purposes.  
38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.3(a)(3), 3.102, 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Governing Laws and Regulations for Pension

VA law authorizes the payment of a nonservice-connected 
disability pension to a wartime Veteran who has the requisite 
service and who is permanently and totally disabled.  Basic 
entitlement exists if a Veteran: 

(1) served in the active military, naval or air service for 
ninety (90) days or more during a period of war;

(2) is permanently and totally disabled from nonservice-connected 
disability not due to his/her own willful misconduct; and

(3) meets the net worth requirements under 38 C.F.R. § 3.274, and 
does not have an annual income in excess of the applicable 
maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 
3.23.  

38 U.S.C.A. §§ 1502, 1521 (West 2002 and Supp. 2010); 38 C.F.R. § 
3.3(a)(3) (2010). 

Again, benefits payable are subject to limitations on annual 
income and net worth. 38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 
3.3(a)(3), 3.274.  Total disability is present when impairment of 
the mind or body renders it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  Permanence of disability is established if the 
impairment is reasonably certain to continue throughout the life 
of the disabled person.  38 C.F.R. § 3.340(b).

There are various alternative bases on which permanent and total 
disability for pension purposes may be established.  Total and 
permanent disability may be determined on the basis of the 
objective "average person" test, the subjective "unemployability" 
test, or on a subjective extra-schedular basis.  38 U.S.C.A. 
§ 1502(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.321(b)(2), 4.15, 
4.16(a), 4.17; see Brown v. Derwinski, 2 Vet. App. 444 (1992) 
(provides an analytical framework for application in pension 
cases).  In addition, a person is considered to be permanently 
and totally disabled if such person is disabled as determined by 
the Commissioner of Social Security, or if he is a patient in a 
nursing home for long-term care.  38 U.S.C.A. § 1502(a)(2); 38 
C.F.R. § 3.3(a)(3)(vi)(B).  Finally, permanent and total 
disability will also be presumed for a Veteran who is age 65 or 
older.  38 U.S.C.A. § 1513(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.3(a)(3)(vi)(A), 3.314(b)(2).

Analysis - Pension

The Veteran contends, in essence, that his nonservice-connected 
depressive disorder, degenerative joint disease of the left knee, 
stomach disorder, and chronic otitis media of the left ear 
preclude substantially gainful employment.  Therefore, on this 
basis, he believes he is entitled to pension benefits.  The 
Veteran is 63 years old.  He has a ninth grade education.  He 
contends he last worked 30 years ago as a farmer.  See April 2006 
Income-Net Worth and Employment Statement (VA Form 21-527); 
December 2006 Substantive Appeal and accompanying statement.  

The Veteran meets the initial threshold requirement for pension 
in that he served for over 90 days during a period of war from 
January 1973 to July 1973.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. 
§§ 3.2(f), 3.3(a)(3).  In addition, based on the last April 2006 
Income-Net Worth and Employment Statement (VA Form 21-527), it 
would appear that he meets the annual income and net worth 
requirements.  See 38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 
3.3(a)(3), 3.23, 3.271, 3.272, 3.274.  The Board observes, 
however, that more recent evidence would be required to make a 
conclusive determination as to income, if the Veteran's financial 
situation has changed.       

However, the crux of the RO's denial of the Veteran's pension 
claim was not based on income or wartime service, but rather, was 
based on medical evidence of record failing to demonstrate 
permanent and total disability after consideration of the 
objective "average person" test, the subjective "unemployability" 
test, and on an extra-schedular basis.  See 38 C.F.R. 
§§ 3.3(a)(3)(vi)(B), 3.321(b)(2), 4.15, 4.16(a), 4.17.  In fact, 
the RO determined the Veteran's combined nonservice-connected 
disability rating was only 40 percent under 38 C.F.R. § 4.25.    

Notwithstanding the above, the Veteran has stated throughout the 
appeal that he has been receiving Supplemental Security Income 
(SSI) benefits since 1997.  In fact, in January 2007 and March 
2007, the RO confirmed and noted that the Veteran is in receipt 
of SSI benefits.  However, the exact nature of any disability, if 
any, that the Social Security Administration (SSA) recognized in 
order to award the SSI benefits is unclear.  The Board is 
cognizant that according to the applicable VA law and regulation, 
for purposes of nonservice-connected disability pension, a person 
can also be considered to be permanently and totally disabled if 
such person is disabled, as determined by the Commissioner of 
Social Security for purposes of any benefits administered by the 
Commissioner.  See 38 U.S.C.A. § 1502(a)(2); 38 C.F.R. 
§ 3.3(a)(3)(vi)(B).  In other words, for purposes of entitlement 
to VA pension benefits, a determination of disability from the 
SSA would obviate the need for the Veteran to establish permanent 
and total disability by other means.  

In this vein, SSI benefits can be awarded in certain 
circumstances based on the presence of disability, and likely 
were in the Veteran's case.  See 20 C.F.R. § 416.202 (2010) 
(explaining the bases of eligibility for SSI as age 65 or older; 
blindness; or disability).  The receipt of SSI carries with it 
the obligation to cooperate with required periodic 
redeterminations of eligibility, including in the form of medical 
examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990 (2010).  
Further, the VA Adjudication and Procedures Manual indicates that 
a rating determination of permanent and total disability is not 
required to establish eligibility for pension when a claimant is 
disabled, as determined by the Commissioner of Social Security 
(SS) for purposes of any benefits administered by the 
Commissioner, such as SSI or Social Security Disability Income 
(SSDI).  See M21-1MR, Part V, Subpart ii, Chapter 1, Section A, 
Topic 1, Block a (emphasis added).  

In addition, in another Subpart of the M21-1MR, it is reiterated 
that the SSA and the States jointly administer the SSI program.  
Eligibility criteria for SSI are different from those that apply 
to Title II SS.  SSI assures a minimum monthly income to needy 
people with limited income and resources who are 65 or older, 
blind, or determined disabled.  Under 38 C.F.R. § 3.3(a)(3)(vi), 
a Veteran meets the age or disability criterion for Improved 
Pension eligibility if the Veteran has attained age 65 or has 
been determined disabled by the SSA.  The M21-MR concludes that 
if the Veteran is shown to be in receipt of SSI benefits, VA 
should presume the Veteran meets the age or disability criterion 
for Improved Pension eligibility.  See M21-1MR, Part V, Subpart 
iii, Chapter 1, Section B, Topic 9, Block k (February 13, 2007).  

Thus, the operative issue here in determining whether an award of 
VA pension benefits is proper is whether the Veteran was awarded 
SSI on the basis of a disability finding by the Commissioner of 
Social Security.  See 38 U.S.C.A. § 1502(a)(2); 38 C.F.R. 
§ 3.3(a)(3)(vi)(B).  There is no evidence the Veteran is blind, 
and he is not yet 65 or older; so logically and presumably he was 
awarded SSI based on his disabilities, combined with his low 
income status.  There is also no indication his disability was 
the result of the Veteran's own willful misconduct, which could 
also preclude benefits.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. 
§§ 3.3(a)(3), 3.342(a).  According to the Veteran's December 2006 
statement accompanying his Substantive Appeal, he has been 
receiving SSI benefits since 1997.  There is no reason to suggest 
that the SSI disability determination has been recently 
terminated. 

Accordingly, pursuant to law and regulation, the Veteran is 
considered to be permanently and totally disabled for purposes of 
nonservice-connected disability pension by way of his SSI 
benefits.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. 
§ 3.3(a)(3)(vi)(B).  Therefore, subject to the law and 
regulations governing the actual payment of pension benefits, the 
Board finds that the evidence supports a permanent and total 
disability rating for nonservice-connected disability pension 
purposes.  38 U.S.C.A. § 5107(b).  The appeal is granted.




ORDER

A permanent and total disability rating for nonservice-connected 
pension purposes is granted, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


